Exhibit 10.3

Execution

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”) is made as of the 29th day of April
2010 (the “Effective Date”) between DayStar Technologies, Inc., a Delaware
corporation (the “Company”), and Dynamic Worldwide Solar Energy, LLC, a Delaware
limited liability company (the “Purchaser”). The Company and the Purchaser are
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, the Company and the Purchaser have entered into an Omnibus Agreement,
dated as of the 29th day of April 2010; and

WHEREAS, the Omnibus Agreement specifies the understanding of the Parties with
respect to 1) a bridge loan for up to the aggregate principal amount of
$3,000,000; 2) an equipment loan; and 3) a contract (the “Contract”) with a
Contract Entity (as defined in the Omnibus Agreement), in and to the development
and commencement of the operation of, a solar energy generation plant; and

WHEREAS, pursuant to the terms of this agreement, the Company desires to issue
and the Purchaser desires to purchase (A) secured convertible promissory notes
(the “Notes”) up to the aggregate of $3,000,000 in substantially the form
attached hereto as Exhibit A, and (B) warrants (the “Warrants”) up to the
aggregate of 10,000,000 shares in substantially the form attached hereto as
Exhibit B. The Notes, the Warrants and any securities issuable upon conversion
of the Notes and the exercise of the Warrants are collectively referred to
herein as the “Securities”.

AGREEMENT

Now, therefore, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

1.1 Sale and Issuance of First Note and Warrant. Subject to the terms and
conditions of this Agreement, the Purchaser agrees to purchase at the Closing
(as defined below), and the Company agrees to sell and issue to the Purchaser at
the Closing:

(i) a Note in substantially the form attached hereto as Exhibit A in the
aggregate principal amount of US$650,000, and

(ii) a Warrant in substantially the form attached hereto as Exhibit B in the
aggregate amount of up to 2,166,667 shares.

1.2 Sale and Issuance of Subsequent Notes and Warrants. After the first closing,
each subsequent advance under the bridge loan will be evidenced by an additional
Note and an additional Warrant (each a “Subsequent Note” and a “Subsequent
Warrant”). Each Subsequent



--------------------------------------------------------------------------------

Execution

 

Note will be convertible into shares of common stock at a conversion price of
$0.30, and each Subsequent Warrant will be at a conversion price of $0.70 per
share in the amount of shares equal to that which is to be issued upon
conversion of the contemporaneously-issued Note.

1.3 Closing; Delivery.

(a) Closing Date. The closing of the purchase and sale of the Note and the
Warrant (the “Closing”) shall be held on April 29, 2010 or as soon thereafter as
practicable (the “Closing Date”) at a place and time to be determined by the
Company and Purchaser.

(b) Deliveries at the First Closing. At the initial Closing (i) the Purchaser
will deliver to the Company payment of the Purchase Price with respect to the
Note and the Warrant by wire transfer from the Purchaser to a bank designated by
the Company and executed counterpart signature pages to the Security Agreement
(as defined below) and the Registration Rights Agreement (as defined below); and
(ii) the Company shall issue and deliver to the Purchaser the original executed
Note in favor of the Purchaser, the executed Warrant in favor of the Purchaser
and executed counterpart signature pages to the Security Agreement (as defined
below), the Registration Rights Agreement (as defined below), the Intercreditor
Agreement, and the Company’s Certificate.

(c) Deliveries at Each Subsequent Closing. At each closing after the First
Closing (the “Subsequent Closing”) (i) the Purchaser will deliver to the Company
payment of the Purchase Price with respect to the Note and the Warrant by wire
transfer from the Purchaser to a bank designated by the Company and executed
counterpart signature pages to the Amended Security Agreement; and (ii) the
Company shall issue and deliver to the Purchaser the original executed Note in
favor of the Purchaser and the executed Warrant in favor of the Purchaser.

(d) Purchase Price. The “Purchase Price” of each Note and its accompanying
Warrant shall equal the principal amount of the Note.

(d) UCC Financing Statements. Upon delivery of the Purchase Price, Seller
authorizes Purchaser to file its UCC-1 financing statements in the states in
which Purchaser shall elect.

1.4 Use of Proceeds. The Company must use the proceeds related to the sale of
the Note and the Warrant for (i) operating capital and (ii) general corporate
purposes, as set forth in a use of proceeds statement delivered to Purchaser by
the Company.

2. SECURITY INTEREST. The indebtedness represented by the Note shall be secured
by a perfected security interest in certain assets of the Company as further
provided in the Security Agreement attached hereto as Exhibit C (the “Security
Agreement”). At each Subsequent Closing, the Security Agreement shall be amended
to reflect the total indebtedness of all Notes issued under this Purchase
Agreement (the “Amended Security Agreement”).

3. REGISTRATION RIGHTS. The shares of Company common stock into which the Note
may be converted and the Warrant may be exercised shall be subject to
registration rights as further provided in the Registration Rights Agreement
attached hereto as Exhibit D (the “Registration Rights Agreement”).

 

- 2 -



--------------------------------------------------------------------------------

Execution

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY. The Company hereby
represents and warrants to the Purchaser as follows:

4.1 Corporate Power. The Company has all requisite corporate power to execute
and deliver this Agreement and to carry out and perform its obligations under
the terms of this Agreement.

4.2 Authorization. With the exception of any shareholder approval that may be
required pursuant to the terms of the Note and/or the Warrant, all corporate
action on the part of the Company, its directors and its shareholders necessary
for the authorization, execution, delivery and performance of this Agreement by
the Company and the performance of the Company’s obligations hereunder,
including the issuance and delivery of the Note and Warrant, has been taken
prior to the Closing. This Agreement, the Note when executed and delivered by
the Company, and the Warrant when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.

4.3 Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement, the Security Agreement,
the Note and the Warrant, will be duly and validly issued, fully paid and
nonassessable (as applicable), and free and clear of all liens. The Company has
reserved from its duly authorized capital stock the maximum number of shares of
common stock (i) issuable upon the conversion of the Note and (ii) that may be
issued upon the exercise of the Warrant, and will cause such shares, when
issued, to be listed with NASDAQ.

4.4 Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Note and the Warrant or the consummation of any other
transaction contemplated thereby or hereby shall have been obtained and will be
effective at the Closing or, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.

4.5 No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the performance of the Company’s obligations hereunder,
including the issuance and delivery of the Note and the Warrant, will not
(a) breach any law to which the Company or any of its subsidiaries or any of
their assets is subject or any provision of its organizational documents,
(b) breach any contract, order or permit to which the Company or any of its
subsidiaries is a party or by which it is bound or to which any of its assets is
subject, or (c) trigger any rights of first refusal, preferential purchase, or
similar rights.

 

- 3 -



--------------------------------------------------------------------------------

Execution

 

4.6 Offering. Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 5 hereof, the offer, issue, and sale of the Note
and the Warrant is and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “1933
Act”), and have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit, or qualification requirements
of all applicable state securities laws.

4.7 Priority. As of the Closing Date the security interests granted by the
Company to Purchaser under the Security Agreement shall be pari passu with other
bridge lenders as specified in the Intercreditor Agreement. However, in the
event the Company defaults under an Event of Default (as defined in the Notes)
of a type referred to in Section 4(c) or 4(d) of the Notes, an Event of Default
(as defined in the Security Agreement) of a type referred to in Section 5(c),
5(d) or 5(h) of the Security Agreement, or a default or transaction of the type
referred to in paragraph G of the Omibus Agreement shall have occurred, then,
upon such occurrence, until the Notes shall have been paid in full, the security
interests of Mr. Peter Lacey (as an individual and through the TD Waterhouse
RRSP Account 230832S) (the “Lacey Loans”) (as defined in the Intercreditor
Agreement), and the right of the Lacey Loans to the payment and performance by
the Company of the promissory notes issued by the Company to them, shall be
subordinate in every respect to the prior payment in full of the Notes.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER. The Purchaser
represents, warrants and covenants to the Company as follows:

5.1 Accredited Investor; Purchase for Own Account. The Purchaser represents and
warrants that it is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act. The Purchaser represents that it is
acquiring the Note and the Warrant solely for its own account and beneficial
interest for investment and not with a view to or for sale in connection with
any distribution of the Securities, has no present intention of selling,
granting any participation in the same, and does not presently have reason to
anticipate a change in such intention.

5.2 Information and Sophistication. The Purchaser acknowledges that it has
received all the information it has requested from the Company and it considers
necessary or appropriate for deciding whether to acquire the Note and the
Warrant. The Purchaser represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Note and the Warrant and to obtain any
additional information necessary to verify the accuracy of the information given
the Purchaser. The Purchaser further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.

5.3 Ability to Bear Economic Risk and Knowledge of Certain Risk Factors. The
Purchaser acknowledges that investment in the Note and the Warrant involves a
high degree of risk, and represents that it is able, without materially
impairing its financial condition, to hold the Note and the Warrant for an
indefinite period of time and to suffer a complete loss of its investment. The
Purchaser has evaluated the risks involved in investing in the Note and the
Warrant, and has determined that the Note and the Warrant are suitable
investments for the Purchaser.

 

- 4 -



--------------------------------------------------------------------------------

Execution

 

5.4 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities unless and until there is
then in effect a registration statement under the 1933 Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement or such disposition does not require registration under
the 1933 Act or any applicable state securities laws. In the event that
Purchaser seeks to make a disposition of all or any portion of the Securities in
the absence of registration under the 1933 Act and any applicable state
securities laws, Purchaser shall furnish an opinion of counsel reasonably
satisfactory in form and in substance to the Company that such disposition is
exempt from registration under the 1933 Act and any applicable state securities
laws.

5.5 Intercreditor Agreement. The Purchaser acknowledges that the Company may
have entered into one or more additional secured financing transactions (each, a
“Bridge Financing”) and may enter into additional bridge financing transactions
within 120 days following the execution of this Agreement (all bridge financings
as described above are collectively referred to as “Bridge Financing”). In light
of the foregoing, the Purchaser covenants and agrees, upon request by the
Company, to enter into a written intercreditor agreement (a form of which is in
Exhibit E) with other lenders participating in a Bridge Financing pursuant to
which the Purchaser’s security interest, as evidenced by the Security Agreement,
will rank pari passu with the security interests of the other lenders
participating in the Bridge Financing. The Company will use its best efforts to
obtain the agreement of the other Bridge Lender to increase the asset base for
the Intercreditor Agreement to $7.0 million. In the event the Seller cannot
obtain such Agreement, the Lacey Loans hereby agrees to substitute its priority
with the Purchaser up to the amount of the Purchaser’s indebtedness in the event
of a default.

6. MISCELLANEOUS.

6.1 Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, express or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

6.2 Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed under the laws of the State of New York without giving effect to the
conflict of laws provisions thereof that would require the application of the
law of another jurisdiction. THE PARTIES EACH HEREBY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY
DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS
RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.

6.3 Counterparts; Delivery via Facsimile. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all parties

 

- 5 -



--------------------------------------------------------------------------------

Execution

 

reflected hereon as signatories. Executed counterparts of this Agreement may be
delivered to the other parties via facsimile; provided, however, that originally
executed signature pages to this Agreement shall be delivered (i) to the Company
by the Purchaser and (ii) to the Purchaser by the Company, within five business
days of the date of this Agreement.

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.5 Notices. Any notice required or permitted under this Agreement, the Note or
the Warrant shall be given in writing and shall be deemed effectively given upon
personal delivery, upon confirmation of facsimile delivery, one day after
deposit with a national overnight courier service, or three days after deposit
with the United States Post Office, postage prepaid, addressed to the Company at
7373 Gateway Blvd., Newark CA 94560 or to the Purchaser at its address shown on
the signature page hereto, or at such other address as such Party may designate
in writing to the other Party.

6.6 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.

6.7 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the Note, the Security Agreement or any
other agreement entered into in conjunction herewith or therewith, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

6.8 Entire Agreement. This Agreement, the Security Agreement, the Note, the
Warrant, the Registration Rights Agreement, and the Exhibits hereto and thereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein. In the event of a conflict
with the terms of this Agreement and any of the other agreements or exhibits
referenced herein, the terms and provisions of the other agreements and exhibits
shall control and prevail.

6.9 Survival. The terms and provisions of this Agreement shall survive Closing
and not be merged therein.

[Signature Page Follows]

 

- 6 -



--------------------------------------------------------------------------------

Execution

 

IN WITNESS WHEREOF, the Parties have executed this PURCHASE AGREEMENT as of the
date first written above.

 

COMPANY

DayStar Technologies, Inc.,

a Delaware corporation

By:  

/s/ Magnus Ryde

Name:   Magnus Ryde Title:   Chief Executive Officer

Dynamic Worldwide Solar Energy, LLC

a Delaware Limited Liability Company

By:  

/s/ Brad Zackson

Name:   Brad Zackson Title:   Manager Address:  

1501 Broadway

25th Floor

New York, NY 10036

TD Waterhouse RRSP Account 230832S By:  

/s/ Peter A. Lacey

Name:   Peter A. Lacey Title:   Authorized Signatory Peter A. Lacey

/s/ Peter A. Lacey

Peter A. Lacey

[SIGNATURE PAGE TO PURCHASE AGREEMENT]